Citation Nr: 0327536	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an allergy 
disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for an undiagnosed 
illness due to neurotoxin exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to August 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from November 2001 and 
July 2002 rating decisions by the Fort Harrison, Montana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Although the veteran's service representative included the 
issue of entitlement to service connection for a lymph node 
condition as a matter on appeal in correspondence dated in 
August 2003, service connection was established for this 
disorder in a March 2003 rating decision.  Therefore, the 
Board finds the appeal as to this issue is resolved.


REMAND

In September 2002, the veteran requested a videoconference 
hearing before a Veterans Law Judge.  Later that month, he 
signed a form waiving an in-person hearing before a Veterans 
Law Judge, and restating his desire for a videoconference 
hearing.  In November 2002, he signed a form withdrawing a 
request for a local hearing, but again affirming a request 
for a videoconference hearing.  In correspondence dated in 
March 2003, the veteran indicated he had not received 
correspondence notifying him of a November 2002 hearing.  He 
requested a personal hearing before a VA hearing officer.  A 
June 2003 VA report of contact noted the veteran's 
representative requested the veteran be scheduled for a video 
conference hearing and that the request for a hearing before 
a local hearing officer be withdrawn.  Records show the 
veteran failed to report for a video conference hearing 
before a Veterans law Judge in July 2003.  The Board notes 
that generally a request for a hearing may not be withdrawn 
by an appellant's representative without the consent of the 
appellant.  There is no indication in the record that the 
representative's June 2003 statements were provided with the 
veteran's consent.  See 38 C.F.R. § 20.702(e).  It is a basic 
principle of veterans' law that a claimant is entitled to a 
hearing upon request.  38 C.F.R. § 3.103(c) (2002).  
Therefore, the Board finds clarification is required to 
determine if the veteran desires a hearing before a local 
hearing officer.

In addition, during the course of this appeal there was a 
significant change in VA law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  
VAOPGCPREC 11-2000.  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, the Board may not provide the 
appellant notice on its own.

In a subsequent decision the Federal Circuit also invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  A review of the record shows the 
veteran was notified of the VCAA on October 22, 2002, but 
that he was informed that a response was required by November 
22, 2002, a time limitation that has been invalidated.  

In correspondence dated in December 2000 the veteran stated 
he was receiving Department of Health and Human Services, 
Social Security Administration (SSA) disability benefits.  
Records of/supporting that award must be obtained.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements.  The 
appellant should be notified that 
notwithstanding any previous 
notifications, a year is afforded for 
response to VCAA notice.

2.  The RO should request that the 
appellant clarify whether he desires a 
hearing before a local hearing officer.  
Appropriate action should be taken based 
upon his response.

3.  The RO should obtain for the record 
copies of any available records 
associated with the appellant's claim for 
SSA disability benefits.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
benefits sought remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to complete the record and 
ensure compliance with the requirements of VCAA in keeping 
with the holdings of the Federal Circuit in DAV and PVA, 
supra.  The appellant and his representative have the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


